Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-12 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 18, 2019, January 9, 2020, June 30, 2020, and April 9, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Syrdal et al. (U.S. Patent Pub. No. 2012/0281885) in view of Phalp et al. (U.S. Patent Pub. No. 2004/0014019).

claims 1, 11, and 12, Syrdal et al. teaches a method for controlling privileges for an intelligent industrial assistant, comprising: receiving, by an intelligent industrial assistant, a first input from a user, the first input comprising a first natural language input and first biometric data (paragraph 0029 and 0032); determining, by the intelligent industrial assistant, an identity of the user based on the first biometric data (paragraph 0032); determining, by the intelligent industrial assistant, a request of the user based on the natural language input, the request associated with at least one acceptable role (paragraph 0028 and 0048); and determining, by the intelligent industrial assistant, whether the first role associated with the user matches at least one of the at least one acceptable role (paragraph 0004 and 0040).
Syrdal et al. does not teach determining, by the intelligent industrial assistant, a first role associated with the user based on the identity of the user.
Phalp et al. teaches determining, by the intelligent industrial assistant, a first role associated with the user based on the identity of the user (paragraph 0056).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine determining a role associated with the user, as taught by Phalp et al., with the method of Syrdal et al.  It would have been obvious for such modifications because profile data of many users contains different levels of access to a system.  Being able to control access based on an assigned role is desirable in a system with many users.

Regarding claim 2, Syrdal et al. teaches further comprising: in response to a determination that the first role associated with the user does not match at least one of the at 

Regarding claim 3, Syrdal et al. as modified by Phalp et al. teaches wherein the request is associated with at least one required skill, the method further comprising: determining, by the intelligent industrial assistant, a first set of skills associated with the user based on the identity of the user; and determining, by the intelligent industrial assistant, whether at least one skill of the first set of skills associated with the user matches each of the at least one required skill (see paragraph 0041 of Phalp et al.).

Regarding claim 4, Syrdal et al. as modified by Phalp et al. teaches further comprising: in response to a determination the at least one skill of the first set of skills associated with the user does not match each of the at least one required skill, prompting, by the intelligent industrial assistant, the user to learn at least one of the at least one required skill for which the first set of skills did not have a match (see paragraph 0048 of Phalp et al.).

Regarding claim 5, Syrdal et al. as modified by Phalp et al. teaches further comprising: in response to the user completing learning of the at least one of the at least one required skill, initiating, by the intelligent industrial assistant, a response to the request of the user (see paragraph 0066 of Phalp et al.).

Regarding claim 6, Syrdal et al. as modified by Phalp et al. teaches further comprising: teaching, by the intelligent industrial assistant, the user to learn the at least one of the at least one required skill, wherein 

Regarding claim 7, Syrdal et al. as modified by Phalp et al. teaches further comprising: in response to a determination that the first role associated with the user does match at least one of the at least one acceptable role and a determination that the at least one skill of the first set of skills associated with the user does not match each of the at least one required skill, prompting, by the intelligent industrial assistant, the user to learn at least one of the at least one required skill for which the first set of skills did not have a match (see paragraph 0068 of Phalp et al.).

Regarding claim 8, Syrdal et al. as modified by Phalp et al. teaches further comprising: in response to a determination that the at least one skill of the first set of skills associated with the user does match each of the at least one required skill, initiating, by the intelligent industrial assistant, a response to the request of the user (see paragraph 0071 of Phalp et al.).

Regarding claim 9, Syrdal et al. teaches further comprising: in response to a determination that the first role associated with the user does match at least one of the at least one acceptable role and a determination that the at least one skill of the first set of skills associated with the user does match each of the at least one required skill, initiating, by the intelligent industrial assistant, a response to the request of the user (paragraph 0048).

claim 10, Syrdal et al. teaches a method for controlling privileges for an intelligent industrial assistant, comprising: receiving, by an intelligent industrial assistant, a first input from a user, the first input comprising a first natural language input and first biometric data (paragraph 0029 and 0032); determining, by the intelligent industrial assistant, an identity of the user based on the first biometric data (paragraph 0032); determining, by the intelligent industrial assistant, a request of the user based on the natural language input, the request associated with at least one required skill (paragraph 0028 and 0048); and determining, by the intelligent industrial assistant, whether at least one skill of the first set of skills associated with the user matches each of the at least one required skill (paragraph 0004 and 0040).
Syrdal et al. does not teach determining, by the intelligent industrial assistant, a first set of skills associated with the user based on the identity of the user.
Phalp et al. teaches determining, by the intelligent industrial assistant, a first set of skills associated with the user based on the identity of the user (paragraph 0056).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine determining a skill associated with the user, as taught by Phalp et al., with the method of Syrdal et al.  It would have been obvious for such modifications because profile data of many users contains different levels of access to a system.  Being able to control access based on an assigned skill set is desirable in a system with many users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433